Citation Nr: 0904426	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  03-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for lung disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Entitlement to a certification of eligibility for 
automobile and adaptive equipment or for adaptive equipment 
only.

4.  Whether the veteran's income is excessive for the 
purposes of establishing basic eligibility for improved 
pension benefits.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Procedural history

The veteran has filed numerous claims of entitlement to VA 
benefits over the years.  The following is the procedural 
history which is relevant to this appeal.

Acquired psychiatric disorder & lung disability claims

The remote procedural history pertaining to the veteran's 
claims of entitlement to service connection for an acquired 
psychiatric disorder (claimed as "nervous condition") and a 
lung disability (claimed as "viral infection") dates back 
to 1976.  In an October 1998 decision, the Board declined to 
reopen the veteran's previously denied claims of entitlement 
to service connection for a nervous condition and for 
residuals of a viral infection.  That decision was not 
appealed.  Any prior RO rating decisions are subsumed in the 
Board's decision.  See 38 C.F.R. § 20.1104 (2008); see also 
Olson v. Brown, 5 Vet. App. 430, 432-33 (1993); Talbert v. 
Brown, 7 Vet. App. 352, 355 (1995) [prior RO decisions which 
are affirmed by the Board are subsumed by the final appellate 
decision].

A January 2002 rating decision reopened and denied the 
veteran's claim of entitlement to service connection for an 
anxiety disorder and declined to reopen the veteran's claim 
of entitlement to service connection for lung disability.  
The veteran disagreed with that decision.  He perfected his 
appeal by filing a timely substantive appeal [VA Form 9] in 
May 2003.

In an April 2008 decision, the Board reopened and remanded 
the veteran's claim of entitlement to service connection for 
generalized anxiety disorder.  The Board also remanded 
(without reopening) the veteran's claim of entitlement to 
service connection for a lung disability.  The VA Appeals 
Management Center (AMC) continued the previous denials in a 
July 2008 supplemental statement of the case (SSOC).  The 
veteran's VA claims folder has been returned to the Board for 
further appellate proceedings.

Automobile and/or adaptive equipment

In November 2006, the RO received the veteran's claim of 
entitlement to certification of eligibility for automobile 
and adaptive equipment or for adaptive equipment only.  The 
RO denied the veteran's claim in March 2007.  In April 2007, 
the veteran expressed his disagreement with that decision.  

In April 2008, the Board remanded this issue so that a 
statement of the case (SOC) could be provided to the veteran.  
See Manlincon v. West, 12 Vet. App. 238 (1999) [where a 
notice of disagreement is filed but a SOC has not been 
issued, the Board must remand the claim to the agency of 
original jurisdiction so that a SOC may be issued].  
Following the April 2008 Board remand, the RO issued a SOC 
dated July 2008 as to that issue.  The veteran's appeal was 
perfected by filing a timely substantive appeal in August 
2008.  

Improved (nonservice-connected) pension benefits

In May 2002, the veteran's claim of entitlement to an 
improved pension was denied.  The veteran filed a timely 
notice of disagreement in October 2002.  For reasons that are 
unclear, an SOC was not issued until March 2007.  The veteran 
perfected an appeal as to that issue by filing a timely 
substantive appeal in April 2007.

In April 2008, the Board remanded the issue of entitlement to 
an improved pension to the RO for further evidentiary 
development.  The VA AMC continued the previous denial in a 
July 2008 SSOC.  The veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

Issues not on appeal

The April 2008 Board decision also denied the veteran's 
claims of entitlement to service connection for residuals of 
frostbite of the feet, residuals of syphilis, rheumatoid 
arthritis, cervical spine disability, lumbar spine 
disability, foot fungus, jock itch, and birth defects of the 
veteran's child.  To the Board's knowledge, no appeal was 
taken.  The Board's decision is final, and those issues will 
be addressed no further herein.  See 38 C.F.R. § 20.1100 
(2008).

In an August 2008 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
skin condition, claimed as "lesions on the face and arms due 
to Agent Orange exposure."  To the Board's knowledge, the 
veteran has not yet expressed disagreement with that 
decision.  Accordingly, the issue is not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDINGS OF FACT

1.  In an 1998 decision, the Board declined to reopen the 
veteran's claim of entitlement to service connection for lung 
disability.  

2.  Evidence submitted since the October 1998 Board decision 
is cumulative or redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be 
reopened and this newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the lung disability claim.
3.  The veteran did not participate in combat.

4.  The competent and probative medical evidence of record 
does not support a finding that the veteran's acquired 
psychiatric disorder is related to his military service.

5.  The veteran has not suffered the loss or permanent loss 
of use of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or one or both hips due to service-connected 
disability.

6.  The veteran's countable income exceeds the applicable 
maximum annual pension rates (MAPRs) for the time period in 
question.


CONCLUSIONS OF LAW

1.  The October 1998 Board decision, which did not reopen the 
veteran's claim of entitlement to service connection for a 
lung disability, is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).

2.  Since the October 1998 Board decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for lung disability is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  The criteria for certification for automobile and 
adaptive equipment, or adaptive equipment only, have not been 
met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 
38 C.F.R. §§ 3.350, 3.808 (2008).

5.  The veteran's countable income is excessive for receipt 
of improved pension benefits.  38 U.S.C.A. §§ 501, 1521, 1522 
(West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen his previously denied claim of 
entitlement to service connection for a lung disability.  
Implicit in his lung disability claim is the contention that 
new and material evidence which is sufficient to reopen the 
previously-denied claim has been received.  The veteran also 
seeks entitlement to service connection for an acquired 
psychiatric disorder.  Additionally, the veteran claims 
entitlement to an improved (nonservice-connected pension) as 
well as entitlement to certification for an automobile and/or 
adaptive equipment.

The Board will discuss certain preliminary matters.  The 
issues on appeal will then be analyzed and a decision 
rendered.

Stegall concerns

In April 2008, the Board remanded the case to the agency of 
original jurisdiction (AOJ) in order for the AOJ to:  (1) 
send out corrective VCAA notice as to the veteran's lung 
disability claim [citing Kent v. Nicholson, 20 Vet. App. 1 
(2006)]; 
(2) schedule the veteran for a VA examination with a 
psychiatrist for the purposes of providing diagnoses and a 
medical opinion as to the claimed acquired psychiatric 
disorder; (3) request, in writing, that the veteran provide 
VA with updated financial information as to the improved 
pension claim; and (4) issue a SOC as to the issue of the 
veteran's entitlement to an automobile and/or adaptive 
equipment.  

The record demonstrates that a corrective VCAA letter was 
sent to the veteran as to his claimed lung disability in May 
2008.  The May 2008 letter also requested that the veteran 
provide updated financial information for his non service-
connected pension claim.  A June 2008 VA psychiatric 
examination was conducted and a medical nexus opinion 
pertaining to the veteran's acquired psychiatric disorder 
claim was obtained and associated with the claims file.  The 
veteran's claim of entitlement to certification for an 
automobile and/or adaptive equipment was readjudicated in a 
July 2008 SOC, and he subsequently perfected an appeal as to 
that issue.  A SSOC was issued as to the other issues in July 
2008.  

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the lung disability claim, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

If a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. § 
5103A (West 2002).

Therefore, the VCAA duty to notify applies to all of the 
issues on appeal; however, the standard of review and duty to 
assist do not apply to the lung disability claim unless and 
until it is reopened.  See Holliday v. Principi, 14 Vet. App. 
280 (2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

With respect to the lung disability claim, in Kent v. 
Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims (the Court) specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim [such as the current 
lung disability claim].  The Court found that VA must notify 
a claimant of the evidence and information that is necessary 
to reopen the claim, and must provide notice that describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were not found in the previous denial.  After having 
carefully reviewed the record, the Board has concluded that 
the notice requirements of the VCAA have been satisfied with 
respect to whether the veteran submitted new and material 
evidence as to the lung disability claim.

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in letters 
dated February 2001, June 2006, December 2006, November 2007, 
May 2008, and August 2008.  The letters indicated that in 
order for service connection to be granted there must be 
evidence of an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service that caused an injury or 
disease; a current physical or mental disability shown by 
medical evidence; and a relationship between the disability 
and an injury, disease, or event in military service.  

The November 2007 VCAA letter detailed the evidentiary 
requirements necessary to establish eligibility for improved 
(nonservice-connected) pension purposes.  

With respect to the lung disability claim, as was alluded to 
above the Board remanded this issue in April 2008 so that 
proper notice under Kent could be provided to the veteran.  
The May 2008 letter indicated new and material evidence was 
required to reopen the claim, and specifically noted "[t]o 
qualify as new, the evidence must be in existence and be 
submitted to VA for the first time. . . . In order to be 
considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied."  
The letter thus notified the veteran that evidence sufficient 
to reopen his previously denied claim must be "new and 
material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  Moreover, the May 2008 letter informed 
the veteran of the reason his lung disability claim was 
previously denied:  "[y]our claim was previously denied 
because your service treatment records show treatment for an 
upper respiratory infection on 6/16/88 and 10/22/86.  The 
records show that you were hospitalized 11/1/68 with a sudden 
onset of severe pain on the right side of the neck with 
swallowing.  The diagnosis was viral pharyngitis.  Following 
the treatment you were discharged from the hospital and at 
your exit examination there were no residuals.  Therefore, 
the evidence you submit must relate this fact."  As such, 
the veteran was thoroughly advised of the basis for the 
previous denial as well as what evidence would be considered 
new and material and therefore sufficient to reopen the 
claim, thus satisfying Kent concerns.  

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Here, Kent notice as to the lung disability claim was not 
provided until May 2008, years after the January 2002 RO 
decision that is the subject of this appeal.  Crucially, the 
veteran's claim was readjudicated in the July 2008 SSOC, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claim and to respond to the 
VCAA notice.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).
Additionally, with regard to the automobile and/or adaptive 
equipment claim, the Board notes that the veteran was 
informed of what the evidence must show to establish 
eligibility for the purposes of establishing eligibility to 
certification for an automobile and adaptive equipment, or 
adaptive equipment only, in the August 2008 VCAA letter.  
While the Board recognizes that the veteran's claim was not 
readjudicated following the issuance of the August 2008 
letter, in Manning v. Principi, 16 Vet. App. 534 (2002) 
citing Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc), the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the automobile and/or 
adaptive equipment claim here on appeal.  As will be 
explained below, there is no dispute as to the facts.  The 
claim is being denied due to the veteran's failure to meet 
the basic eligibility requirements for the benefit sought.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the veteran's automobile and/or adaptive 
equipment claim is not subject to the provisions of the VCAA.

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.  Moreover, the 
veteran has not alleged any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) [timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
VCAA letters.  Specifically, the letters stated that VA would 
assist the veteran in obtaining relevant records from any 
Federal agency, to include military records, Social Security 
Administration (SSA) records and medical records at VA 
hospitals.  The veteran was also advised in the letters that 
a VA examination would be scheduled if necessary to make a 
decision on his claims.  With respect to records from private 
doctors and hospitals, the VCAA letters informed the veteran 
that VA would make reasonable efforts to request such 
records.

The June 2006, December 2006, November 2007, and May 2008 
VCAA letters emphasized:  "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the records declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in the originals].

The VCAA letters specifically requested, "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  
This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claims.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Therefore, upon 
receipt of an application for a service connection claim, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The veteran was provided specific Dingess notice in a letter 
dated March 2006.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  
The veteran was also advised as to examples of evidence that 
would be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, 
statements from employers as to job performance and time lost 
due to service-connected disabilities, and witness 
statements.

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other application standards."  The veteran was 
also advised as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records that the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no timing 
problem as to Dingess notice since, as indicated above, the 
veteran's service connection and pension claims were 
readjudicated in the July 2008 SSOC following the issuance of 
the March 2006 Dingess letter.  See Sanders, supra.  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The pertinent evidence of 
record includes the veteran's statements, service treatment 
records, as well as private and VA treatment records.  
Additionally, the veteran was recently afforded VA 
examinations in January 2005 and June 2008.

The Board acknowledges that the veteran has asserted that his 
service treatment records are incomplete.  See, e.g., VA Form 
9 dated April 2007.  Essentially, he contends that portions 
of his records have been misfiled with other unnamed soldiers 
or with records of his relatives who were serving in the 
military around the same time that the veteran was in 
service.

A thorough review of the veteran's records does not provide 
any indication aside from the veteran's contentions that his 
records are incomplete.  The Board acknowledges that the 
veteran has submitted the lay statement of R.K. indicating a 
discrepancy in the veteran's service personnel records.  
Specifically, R.K. stated that he remembers, now some forty 
years hence, that the veteran was incorrectly identified as 
an "expert" instead of a "marksman" in his service 
records.  However,  even if such a minor mistake was made on 
a record which is manifestly in the file, that does not 
suggest that any records are missing.

As the Court has stated, VA's "duty to assist is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support the claim."  See Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 
478-79 (1994).  Such is the case here.  Accordingly, VA is 
not obligated to obtain and review the records of other 
variously identified service members who may not wish to have 
their records disclosed.

The Board additionally observes that due to the passage of 
time, certain of the veteran's private treatment records are 
no longer available.  The veteran has been made aware of the 
unavailable records.  Additionally, certain records have not 
been requested because the veteran has not provided VA with 
properly executed authorizations.  On page 2 of the December 
15, 2006 VCAA letter, the veteran was specifically advised, 
"We must have one form filled out for each doctor/hospital 
with the complete address, dates of treatment, and the 
disability that you were treated for."  [Emphasis as in the 
original letter.]  The veteran has not provided any further 
authorizations for private records which conform to the 
instructions provided.  Also, as treatment records from Dr. 
R.P.K have not been requested by the VA because the veteran 
specifically indicated the unavailability of said records as 
a result of a fire.  See VA Form 21-4138 dated October 2002.  
Thus, the statutory requirements in the VCAA have been fully 
satisfied by the development action undertaken by the RO as 
it pertains to private treatment records.  

In general, VA's duty to assist includes obtaining records 
from the Social Security Administration (SSA).  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  
The record demonstrates that the RO made two attempts to 
obtain the veteran's SSA records.  In September 2005, SSA 
informed VA that it did not have any of the requested records 
for the veteran.  Accordingly, in October 2005, the RO made 
an official finding of unavailability.  Based upon this 
record, the Board finds that additional attempts to obtain 
these records would be futile.
 
Lastly, pursuant to the Board's April 2008 remand, the AOJ 
requested, in a May 2008 letter, that the veteran provide a 
financial status report or similar documentation as to his 
current countable household income.  The RO further requested 
that the veteran complete an enclosed VA Form 21-4138 
providing information regarding income from all sources and 
net worth and individual assets.  
Through no fault of the VA, this effort was unsuccessful.  
The veteran did not respond to the May 2008 letter, which was 
not returned as undeliverable.  Notably, a report of contact 
form dated July 2008 indicates that the veteran did not 
intend to submit any additional evidence.  

The Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claimant's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of claimants 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The 
Board concludes that in light of the veteran's disinclination 
to fully cooperate with the process, all reasonable efforts 
were made by VA to obtain the evidence necessary to 
substantiate the veteran's claim and that any further 
attempts to assist the veteran in developing his claim would 
result in needless delay, and are thus unwarranted.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Board additionally observes that all due process concerns 
have been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claims.  He has retained the services of a 
representative.  Although he requested a videoconference 
hearing in his April 2007 VA Form 9, he later withdrew that 
request.

Accordingly, the Board will proceed to a decision.

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for lung disability.


Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is 
competent to identify its existence.  See 38 C.F.R. § 
3.303(b) (2008).

Finality/new and material evidence

In general, Board decisions are final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his claim 
prior to that date, the earlier version of the law remains 
applicable in this case.  

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim." 38 C.F.R. § 3.156(a) (2000).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim which was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual background

The "old" evidence 

When the veteran's claim for entitlement to service 
connection for a lung disability, was denied by the Board in 
October 1998, the following pertinent evidence was of record.

The veteran's service treatment records indicated that the 
veteran suffered from a head cold [June 1968], a viral upper 
respiratory infection [October 1968] and viral pharyngitis 
[November 1968].  In the September 1969 separation 
examination report, the examiner noted that the veteran had a 
"chronic cough," but no specific lung or respiratory 
abnormality was identified at that time.

A September 1976 private treatment record indicated that the 
veteran's lungs were clear to percussion and auscultation.  
See treatment record from Central Baptist Hospital dated 
September 1976.  

A September 1983 VA examination documented "no pulmonary 
osteopathy present nor is there any cyanosis of the lips or 
nails."  The examiner also noted that the veteran's lungs 
were clear to percussion and auscultation.  

A January 1985 private treatment record documented a 
diagnosis of "chronic dyspnea with chronic [morning] sputum 
production, possible COPD."  
See treatment record of Dr. G.B. dated January 1985.  

An August 1994 treatment record noted a diagnosis of "coal 
worker's pneumoconiosis" and bronchitis.  The diagnosis was 
made based upon an abnormal chest X-ray as well as the 
veteran's history of coal dust exposure.  Etiology of the 
conditions was listed as coal dust exposure and cigarette 
smoking.  See private treatment record dated August 1994.

Also of record were statements of the veteran as well as 
other lay statements to the effect that the veteran's chronic 
lung disability was related to a viral infection which he 
contracted during his military service in South Korea.  

The October 1998 Board decision 

In its October 1998 decision, the Board denied the veteran's 
claim of entitlement to  service connection for a lung 
disability (claimed as "residuals of viral infection"), 
because "no competent medical evidence (such as an opinion 
or medical records from a physician) [had] been submitted to 
show that the veteran's in-service viral infections were more 
than acute and transitory, or that he has residuals of in-
service viral infections."

The October 1998 Board decision notified the veteran of his 
right to appeal to the Court.  He did not appeal.  

The veteran subsequently filed a claim to reopen.  After the 
RO denied the veteran's claim to reopen, this appeal 
followed.  

The evidence which has been added to the record since the 
October 1998 Board decision, will be discussed in the Board's 
analysis, immediately below.


Analysis

In essence, the Board denied the veteran's claim in October 
1998 based on element (3), lack of a nexus between certain 
symptoms in service and the currently diagnosed lung 
disability.  As explained above, the Board's October 1998 
decision is final, and the veteran's claim of entitlement to 
service connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2000).  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
submitted evidence [i.e. after October 1998] bears directly 
and substantially upon the specific matter under 
consideration.

After reviewing the record, and for the reasons expressed 
immediately below, the Board concludes that new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for lung disability has not been 
submitted.

The newly added evidence, in pertinent part, consists of VA 
treatment records from December 1999 to August 2008, a VA 
examination dated December 2004, and statements from the 
veteran and his spouse.  

The VA treatment records dated December 1999 to August 2008 
document multiple diagnoses of COPD and bronchitis.  While 
these medical records are undoubtedly new, as they were not 
of record at the time of the October 1998 Board decision, 
these records essentially replicate the medical evidence 
which was of record at the time of the October 1998 rating 
decision, namely that the veteran does suffer from a lung 
disability.  Such evidence is not new and material, since the 
existence of the disability was known in October 1998.  Here, 
the unestablished fact is whether the veteran's lung 
disability was incurred in or aggravated by his military 
service.  The newly received medical evidence does not 
provide such information.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence].  

With respect to the crucial element of medical nexus, the 
veteran has submitted no competent medical opinion evidence 
which suggests that his current lung conditions are related 
to his military service.  Indeed, a December 2004 VA examiner 
concluded that the veteran's "respiratory complaints in the 
military were self-limiting viral illnesses."  This 
evidence, although new, is not material, since it is against 
the claim.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) [evidence that is unfavorable to a claimant is not new 
and material].    
 
With regard to recent lay statements made by the veteran and 
his representative to the effect that his lung disability was 
incurred in his military service, such evidence is cumulative 
and redundant of statements made prior to the October 1998 
Board decision.  Accordingly, such statements are not new.  
See Reid v. Derwinski, 2 Vet App. 312, 315 (1992).  Moreover, 
in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
specifically stated that laypersons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted, "[l]ay assertions of medical 
causation...cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108."  

There is still no competent medical evidence that the 
veteran's lung disability was incurred in or aggravated by 
his active military service.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].  The evidence 
which has been added to the claims folder since October 1998 
Board decision is cumulative and redundant of evidence which 
was in the file prior to that time.  Accordingly, new and 
material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a), and the claim of entitlement to service 
connection for a lung disability cannot be reopened.  The 
benefit sought on appeal remains denied.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

Relevant law and regulations


Service connection

The law and regulations generally pertaining to service 
connection have been set out above.

For certain chronic disorders, to include psychosis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Analysis

In order for service connection to be granted, three elements 
must be present: (1) current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus.  See 
Hickson, supra.

With respect to Hickson element (1), current disability, the 
June 2008 VA examination diagnosed the veteran with pain 
disorder associated with both psychological factors and 
general medical condition.  Accordingly, Hickson element (1) 
has been satisfied

[The June 2008 VA examiner also diagnosed the veteran with 
polysubstance dependence, and the medical reports document a 
long-standing history of same.  The Board notes that service 
connection may not be granted for alcohol or drug abuse. See 
38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2008); see also VAOPGPREC 2-97 (January 16, 1997).]  

With respect to element (2), in-service disease or injury, 
the Board will separately address disease and injury.

With regard to disease, there is no competent medical 
evidence to show that the current acquired psychiatric 
disorder was diagnosed during service.  Critically, the 
veteran's service treatment records, including the report of 
his separation examination, are pertinently negative for any 
psychiatric abnormalities.  

The first suggestion of a psychiatric disorder in the record 
on appeal comes in the form of a September 1976 general 
medical treatment record, which contained a notation that the 
veteran might suffer from some "functional disorder, 
probably a compensable neurosis and dramatizations of his 
pain and bizarre descriptions."  
See a treatment record from Central Baptist Hospital dated 
September 1976. 
The earliest psychiatric diagnosis of record was contained in 
a September 1978 private treatment record which indicated 
that the veteran suffered from "nerves, psychosis."  See a 
report of  Dr. P.F.M. dated in September 1978.  

The Board recognizes that the veteran has submitted a 
September 2002 letter purportedly from Dr. R.P.K., who states 
that he prescribed Elavil to the veteran for a complaint of 
depression and insomnia in December 1969 [a month after the 
veteran's discharge from military service].  However, also of 
record is an October 1989 statement from the veteran, in 
which he states that he spoke with Dr. R.P.K.'s wife and she 
reported that all of the doctor's records had been destroyed.  
See Form 21-4138 dated October 1989.  In fact no treatment 
records from 1969 have been submitted by or on behalf of the 
veteran.

Dr. R.P.K.'s September 2002 statement regarding the veteran's 
1969 medical treatment therefore is based entirely on his 
recollection of events that occurred more than 30 years 
earlier, without the benefit of clinical records to consult.  
In spite of that, he was allegedly able to recall very 
specific information (i.e., the veteran's exact diagnoses and 
the exact medication which he supposedly prescribed more than 
30 years earlier).  Dr. R.P.K.'s purported ability to recall 
that level of information is far beyond what could reasonably 
be expected and is so lacking in credibility as to be without 
any probative value.  See Cruzada v. Gober, U.S.Vet. App. No. 
96-1132 (September 16, 1997) (Holdaway, J.) [a medical 
opinion based on recollection of events long past without the 
aid of treatment records was not credible medical evidence].  
While the Board recognizes that such single judge decisions 
carry no precedential weight, they may be relied upon for any 
persuasiveness or reasoning they contain.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992). 

The Board adds that even if the veteran sought and received 
medical treatment from Dr. R.P.K. shortly after leaving 
service, there is nothing in the record which 
tends to associate any such visit with his currently 
diagnosed psychiatric disorder.  Indeed, the June 2008 VA 
examiner opined that the veteran "appears to have developed 
alcohol dependence either during or shortly after his term of 
service and this continued until the mid-1970's when [he was] 
placed on Valium.  While engaging in his drinking behavior, 
[the veteran] might have visited a doctor for complaints of 
nervousness, depression and sleeplessness.  All well known 
effects of excess alcohol."  As will be discussed below, the 
VA examiner concluded that the veteran's current psychiatric 
problems are unrelated to his military service. 

Accordingly, there is no objective evidence of any diagnosed 
psychiatric disability in service or for nearly a decade 
after service, after the end of the one year presumptive 
period for psychoses.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to injury, the veteran has asserted that he 
sustained numerous 
in-service physical and psychiatric injuries from which he 
contends his current psychiatric problems developed, 
including exposure to mustard gas, syphilis, and harassment.  
He also stated that while stationed in Korea, he saw "a 
soldier [get blown] up by a mine . . .."  See the veteran's 
statement dated December 2004.  
More recently, he claimed that while he was stationed in 
Korea in the late 1960s, he was involved in "crossing the 
38th Parallel and shooting tanks day and night."  
See VA examination report dated June 2008.  

With respect to these alleged in-service injuries, it is the 
task of the Board under 
38 U.S.C.A. § 7104(d) to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  For reasons stated immediately 
below, the Board finds the veteran's statements to be utterly 
lacking in credibility and probative value.

The Board first notes that the veteran's allegations of in-
service psychic injury have evolved over time.  Indeed, 
despite an impressive psychiatric history encompassing 
hospitalizations and numerous evaluations, the veteran did 
not mention the purported experiences in Korea (seeing  a man 
blown up by a mine and engaging in tank battles north of the 
DMZ) until a December 2004 statement.   The veteran received 
psychiatric evaluation and treatment for over thirty years 
before mentioning these incidents.  It strains credulity to 
the breaking point that the veteran would not mention these 
in-service events, which he now claims were watershed events 
in his life, during numerous psychiatric evaluations spanning 
decades.  

Specifically with respect to the veteran's June 2008 
allegations of "crossing the 38th Parallel and shooting 
tanks", the Board observes that the veteran was stationed in 
Korea well over a decade after the end of the Korean War.  It 
is common knowledge that the Korean War Armistice was signed 
on July 27, 1953.  Cf. Kowalski v. Nicholson, 19 Vet. App. 
171, 180 (2005).]   The veteran would have the Board believe 
that he was involved in a violent incident involving United 
States troops crossing an international demilitarized zone 
[i.e. an act of war] which is otherwise unrecorded.  The 
veteran's tale of participating in tank battles in North 
Korea in 1968-9 is preposterous.  

With respect to the veteran's allegation that he witnessed a 
man step on a mine, the Board notes that the veteran changed 
his description of this event upon questioning by the June 
2008 VA examiner.  Specifically, the veteran stated that "he 
did not actually see the man step on the mine."  He instead 
indicated that he "became aware of a Korean civilian who has 
being treated inside an ambulance that he was asked to refill 
with fuel."  The examiner noted that the veteran "initially 
gave...graphic details as though he actually saw this, yet when 
pressed he said he did not see this."  

The June 2008 VA examiner summarized that the veteran's 
"extremely poor insight and judgment coupled with his 
hysterical manner and his sense of desperation with finances 
. . . likely contribute to his making rather outlandish 
statements and claims on an unconscious or preconscious 
level.  His records and his interview are replete with 
examples of exaggerated claims."  These conclusions of the 
June 2008 VA examiner are consistent with the veteran's 
treatment records.  The veteran's poor judgment, hysteria, 
and attention-seeking behaviors are repeatedly indicated in 
the VA and private treatment records.  See, e.g., Dr. P.F.M. 
dated July 1979.  

Concerning the veteran's vague statements that he was exposed 
to mustard gas in service, his service treatment records 
contain no documentation that the veteran was subject to 
chemical agent tests.  The Board has no reason to doubt that 
the veteran, as with many other soldiers, may have been 
exposed to tear gas as part of routine gas mask training.  
However, there is not a scintilla of objective evidence which 
suggest that he was exposed to toxic agents such as mustard 
gas.

Concerning alleged harassment during service, there is no 
objective evidence that such ever occurred.  The veteran 
submitted several lay statements in an attempt to corroborate 
his allegations.  However, these lay statements appear to be 
merely second-hand recitations of the veteran's own stories; 
they contain no personal first-hand knowledge of the events 
described therein.  Accordingly, these lay statements carry 
no greater weight of probative value that do the statements 
of the veteran himself. 

Boiled down to its essence, the veteran's claim rests 
exclusively on his recent assertions.  The Board observes 
that, like other claimed psychic trauma, the veteran did not 
refer to the purported harassment while undergoing 
psychiatric evaluation and treatment over a period of many 
years.  Cf. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised].  The veteran's statements as to in-service 
harassment, like his other reports of in-service psychic 
trauma, are unbelievable.  

In short, the Board finds the veteran's statements to be 
utterly lacking in credibility and probative value.  
Accordingly, a preponderance of the evidence is against the 
existence of the purported in-service injuries.  Hickson 
element (2) has not been met, and the veteran's claim fails 
on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

The Board has carefully evaluated the evidence and for 
reasons stated immediately below finds that a preponderance 
of the competent medical evidence of record supports a 
conclusion that the veteran's current psychiatric disability 
is not related to his military service.  

The veteran was afforded a VA examination in January 2005, at 
which time the veteran was diagnosed with anxiety with opiod 
dependence.  The examining psychologist initially indicated 
that the veteran's anxiety was at least as likely as not 
related to alleged psychological harassment during service.  
However, this opinion was premised solely on the veteran's 
assertions of interpersonal problems in service, which are 
not reflected in the service records and which the Board has 
found to be incredible.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).  

Moreover, and crucially, in a June 2005 addendum the VA 
examiner acknowledged this insufficiency and concluded that 
it was not at least as likely as not that the veteran's 
current psychiatric complaints are related to service.  
However, no reasons or bases for this conclusion were 
provided.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence].  Accordingly, this opinion carries little weight 
of probative value.  

The Board attaches far greater great weight of probative 
value on the opinion of the June 2008 VA examiner.  As was 
noted in the Board's Stegall discussion above, that opinion 
was the result of the Board's April 2008 remand, which noted 
the weakness of the medical opinion in the record. 

The June 2008 VA examiner concluded that the veteran's 
current psychiatric disorder, which he diagnosed as pain 
disorder, was "not caused by or a result of" his alleged 
in-service injuries.  The examiner opined that the veteran 
"appears to have developed alcohol dependence either during 
or shortly after his term of service and this continued until 
the mid-1970's when [he was] placed on Valium.  While 
engaging in his drinking behavior, [the veteran] might have 
visited a doctor for complaints of nervousness, depression 
and sleeplessness.  All well known effects of excess 
alcohol."  The VA examiner concluded that "[s]ervice 
medical records do not support any psychiatric condition . . 
. .  However much I might wish for him to have any additional 
compensation he feels he deserves, I cannot support that his 
current psychiatric problems have anything to do with service 
. . .with the sole exception that he appears to have started 
drinking alcohol in service.  His subsequent alcoholism of 
several years is not a compensable illness."  See June 2008 
VA examination report.

The June 2008 VA medical opinion appears to be consistent 
with the veteran's medical history, which documents the 
veteran's history of substance abuse, with psychiatric 
treatment beginning in September 1978.  Further, the June 
2008 VA examination report appears to have been based on 
thorough review of the record, comprehensive examinations of 
the veteran, and thoughtful analyses of the veteran's entire 
history and current medical conditions.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].

The veteran has not submitted a medical opinion to contradict 
the conclusion of the June 2008 VA examiner.  As was 
explained in the VCAA section above, the veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim.  He has failed to do so.  
See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].  

To the extent that the veteran contends that a medical 
relationship exists between his current psychiatric disorders 
and military service, his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) [lay persons without medical training are not 
competent to comment on medical matters such as diagnosis and 
etiology]; see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
own statements offered in support of his claim are not 
competent medical evidence and do not serve to establish a 
medical nexus.  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  The Board finds, as detailed above, that the 
veteran has not submitted evidence of an in-service 
psychiatric disorder or of  continuous psychiatric problems 
(except substance abuse) since service.  
Specifically, there is no competent medical evidence that the 
veteran was diagnosed with or treated for an acquired 
psychiatric disorder for more than a decade after his 
separation from service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].  Here, a November 1976 VA examination, which was 
negative for any mental disorder, is powerful evidence 
against the claim.  Continuity of psychiatric symptomatology 
after service is therefore not demonstrated.  See Voerth v. 
West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].

There are of record numerous statements from the veteran's 
spouse and his former landlady which indicate that the 
veteran received medical treatment for "nerves" and 
psychological problems immediately following his discharge 
from service and continuing to the present time.  These 
statements do not contain personal first-hand knowledge of 
the veteran's specific medical treatment and are merely 
reiterative of the statements made by the veteran in 
connection with his claim.  As such, these statements carry 
no greater weight of probative value that do the statements 
of the veteran himself.   

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied; the veteran's claim also fails on this basis.

In summary, the medical evidence establishes that the veteran 
currently has an acquired psychiatric disorder.  The credible 
and probative evidence does not, however, show the incurrence 
of any related disease or injury during service, or that any 
currently diagnosed psychiatric disorder is related to 
service.  The Board therefore finds that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The benefit sought on appeal is accordingly 
denied.

3.  Entitlement to a certification of eligibility for 
automobile and adaptive equipment or for adaptive equipment 
only.

Relevant law and regulations

Financial assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  See 38 
U.S.C.A. § 3902(a) & (b) (West 2002).

A veteran is considered to be an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities:  (i) the loss or permanent loss of use of one 
or both feet; (ii) the loss or permanent loss of use of one 
or both hands; or (iii) the permanent impairment of vision of 
both eyes.  See 38 C.F.R. § 3.808(b)(1) (2008).

A claimant must have had active military, naval, or air 
service.  See 38 C.F.R. 
§ 3.808(a) (2008).  A specific application for financial 
assistance in purchasing a conveyance is required which must 
contain a certification by the claimant that the conveyance 
will be operated only by persons properly licensed.  See 38 
C.F.R. 
§ 3.308(c) (2008).  

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment, and/or adaptive equipment only, if he is 
entitled to VA compensation for ankylosis of one or both 
knees, or of one or both hips.  See 38 U.S.C.A. § 3902(b)(2); 
38 C.F.R. § 3.808(b)(1)(iv) (2008).

Analysis

As has been discussed in the law and regulations section 
above, eligibility for automotive or adaptive equipment is 
dependent upon entitlement to compensation for disability of 
either one or both feet or one or both hands, or impaired 
vision in both eyes; eligibility for adaptive equipment only 
can also be established when there is ankylosis of either one 
or both knees or one or both hips.

Crucially, the record demonstrates that the veteran is not 
currently service-connected for any disabilities.  The 
veteran's claim fails on that basis.

In this case, the veteran does not have a service-connected 
disability.  Therefore, there is no legal basis for providing 
the benefit the veteran seeks.  As there is a lack of 
entitlement under the law, the application of the law to the 
facts is dispositive. See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). The criteria for entitlement to automobile and 
adaptive equipment, or for adaptive equipment only, have 
therefore not been met.  The claim is accordingly denied.  

4.  Whether the veteran's income is excessive for purposes of 
eligibility for improved (non service-connected disability) 
pension benefits.

Relevant law and regulations

Improved pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (non service-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23.  
See 38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. § 
3.3(a) (2008).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2008).  SSA income 
is not specifically excluded under 
38 C.F.R. § 3.272.  Such income is therefore included as 
countable income.  Medical expenses in excess of five percent 
of the maximum annual pension rate, which have been paid, may 
be excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  See 38 
C.F.R. § 3.272(g)(1)(iii) (2008).

Analysis

The veteran filed a claim for non service-connected pension 
benefits in March 2002.  In a letter dated May 2002, the RO 
denied the veteran's claim because his countable income 
exceeded the maximum annual pension rate (MAPR).  
The veteran disagreed with that decision and filed a timely 
appeal.  

The question before the Board is whether the veteran's annual 
countable income exceeds the applicable statutory limits from 
March 2002 to present.  
See 38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. § 
3.3(a) (2008).  The Board must make its decision on a year-
by-year basis pursuant to the statute.

Initially, the Board notes that the veteran resided (and 
continues to reside) with his spouse.  Further, the record 
indicates that the veteran does have an adult son, whom the 
veteran has not claimed as a dependent.  


March 1, 2002 to February 28, 2003

The Board must first determine whether the veteran's annual 
income exceeded the applicable MAPRs for the 12-month 
annualization period starting on March 1, 2002.

(a)  Income

In his March 2002 Income-Net Worth and Employment Statement 
[VA Form 
21-527], the veteran reported that his net monthly income 
from Social Security Administration (SSA) benefits was $1024.  
He reported no other personal income or any income received 
by his spouse.  

Upon inquiry through the SSA, the RO determined that the 
veteran received monthly SSA benefits of $1,184 for the year 
2002.  His spouse received monthly SSA benefits of $249 for 
the year 2002.  Accordingly, the veteran's countable income 
for the ten applicable months of 2002 was $1433 ($1,184 plus 
$249), which totaled $14,330 from March 2002 through December 
2002.

SSA inquiry demonstrated that the veteran received monthly 
SSA benefits of $1,199 for the year 2003.  The RO did not 
obtain verification of his spouse's increased SSA benefit for 
the year 2003.  There is no evidence to suggest, nor does the 
veteran allege that his spouse did not receive SSA benefits 
for the year 2003; therefore, the Board will use the 
previously established 2002 monthly SSA benefit of $249 for 
income verification purposes.  Accordingly, the veteran's 
countable income for the two applicable months of 2003 was 
$1448 ($1,199 plus $249), which totaled $2,896 from January 
2003 through February 2003.

In sum, for the 12-month annualization period starting on 
March 1, 2002, the veteran's annual income was $17,226 
($14,330 plus $2,896).


(b)  Expenses

From the veteran's annual income for the 12-month 
annualization period starting on March 1, 2002, is 
subtracted, as excludable, unreimbursed medical expenses 
exceeding 5 percent of the MAPR.

In the April 2003 Medical Expense Report [VA Form 21-8416], 
the veteran reported that the Medicare Part B premiums for 
himself and his spouse were $52 to $54 a month.  Giving the 
veteran the benefit of the doubt, the Board will assume that 
the Medicare Part B premiums were $54 per month.  The veteran 
also reported repair expenses for his wheelchair totaling $15 
per month.  He further reported that, in June 2002, he paid 
$150 for a new battery for his wheelchair and $100 for new 
tires for his wheelchair.  The veteran reported other medical 
expenses as: $38 for a box of insulin syringes for his 
spouse, $115 per year for insulin expenses for his spouse, 
$10 per month to the Pain Treatment Center, $25 per month to 
the ARH Hospital, and $60 per month for insulin medication 
for his wife.

Notably, the veteran reported additional expenses which were 
improper or inapplicable for deduction purposes.  
Specifically, one of the itemized medical expenses was for an 
amount paid to "Affordable Denture" in 1999.  This expense 
would therefore be inapplicable to a 2002 income 
determination.  Additionally, the veteran claimed funeral 
home expenses for his mother.  As the funeral home expenses 
were not medical expenses associated with the veteran or a 
claimed dependent, such costs are also inapplicable to income 
determinations for pension purposes.  Mileage claimed to and 
from the Pain Treatment Center was improperly documented, as 
explained by the RO in its March 2007 SSOC.  Accordingly, any 
such mileage deductions are also not deducted for income 
determination purposes.  Lastly, the veteran generally 
claimed expenses in the amount of $425 per month, for 
"medications" for his spouse, in addition to the numerous 
insulin-related expenses detailed above.  The veteran failed 
to provide any additional details (such as prescription 
names, individual costs, etc...) regarding this vague expense, 
despite requests from the RO.  As the veteran did not submit 
specific information for verification purposes, such claimed 
medical expenses can not properly be deducted for income 
determination purposes.  
Therefore, the veteran's total medical expenses for the 12-
month annualization period starting on March 1, 2002 were 
$3019, which exceeds 5 percent of the applicable MAPRs and, 
therefore, can be deducted from the veteran's annual income.

In sum, the veteran's countable income for the 12-month 
annualization period starting on March 1, 2002, was $14,207 
($17,226 minus $3019).  This is above the applicable MAPRs, 
regardless of whether the December 2001 or December 2002 MAPR 
is applied - $12,516 or $12,692.  Therefore, the veteran's 
countable income exceeded the legislated MAPRs for the period 
of time in question.

March 1, 2003 to February 29, 2004

The Board must next determine whether the appellant's annual 
income exceeded the applicable MAPR for the 12-month 
annualization period starting on March 1, 2003.  

(a)  Income

In the April 2003 Financial Status Report [VA Form 5655], the 
veteran indicated that he received SSA benefits of $1130 per 
month.  He also reported that his spouse received SSA 
benefits of $195 per month.  No other income was reported, to 
include interest from personal property.  

As detailed above, SSA inquiry demonstrated that the veteran 
received monthly SSA benefits of $1,199 for the year 2003.  
The RO did not obtain verification of his spouse's increased 
SSA benefit for the year 2003.  There is no evidence to 
suggest, nor does the veteran allege, that his spouse did not 
receive SSA benefits for the year 2003; therefore, the Board 
will use the previously established 2002 monthly SSA benefit 
of $249 for income verification purposes.  Accordingly, the 
veteran's countable income for the ten applicable months of 
2003 was $1448 ($1,199 plus $249), which totaled $14,480 from 
March 2003 through December 2003.

The veteran's monthly SSA benefits for the year of 2004 were 
$1225 per month.  The veteran's spouse received SSA benefits 
in the amount of $258 per month.  Accordingly, the veteran's 
countable income for the two applicable months of 2004 was 
$1483 ($1,225 plus $258), which totaled $2, 966 from January 
2004 through February 2004.

In sum, for the 12-month annualization period starting on 
March 1, 2003, the veteran's annual income was $17,446 
($14,480 plus $2,966).

(b)  Expenses

From the veteran's annual income for the 12-month 
annualization period starting on March 1, 2003, is 
subtracted, as excludable, unreimbursed medical expenses 
exceeding 5 percent of the MAPR.

As described above, in the April 2003 Medical Expense Report 
[VA Form 21-8416], the veteran reported that the Medicare 
Part B premiums for himself and his spouse were $52 to $54 a 
month.  The veteran also reported repair expenses for his 
wheelchair as $15 per month.  The veteran reported other 
medical expenses as: $38 for a box of insulin syringes for 
his spouse, $115 per year for insulin expenses for his 
spouse, $10 per month to the Pain Treatment Center, $25 per 
month to the ARH Hospital, and $60 per month for insulin 
medication for his wife.

The additional reported expenses which were improper or 
inapplicable for deduction purposes were detailed above and, 
therefore, said discussion will not be repeated.  However, as 
noted above, the veteran reported June 2002 expenses of $150 
for a new battery for his wheelchair and $100 for new tires 
for his wheelchair.  Accordingly, said expenses are 
inapplicable for 2003 to 2004 deduction calculations.  

Therefore, the veteran's total medical expenses for the 12-
month annualization period starting on March 1, 2003 were 
$2769, which exceeds 5 percent of the applicable MAPRs and, 
therefore, can be deducted from the veteran's annual income.
In sum, the veteran's countable income for the 12-month 
annualization period starting on March 1, 2003, was $14,480 
($17,446 minus $2966).  This is above the applicable MAPRs, 
regardless of whether the December 2002 or December 2003 MAPR 
is applied - $ 12,692 or $12,959.  Therefore, the veteran's 
countable income exceeded the legislated MAPRs for the period 
of time in question.

March 1, 2004 to present

The veteran has not provided any income and expense 
information since April 2003.  In light of the veteran's 
disinclination to fully cooperate with the development of his 
claim, there is insufficient information to determine whether 
his incomes, with adjustments for medical expenses, in the 
12-month annualization periods starting in March 1, 2004, 
March 1, 2005, March 1, 2006, and March 1, 2007 exceeded the 
applicable MAPRs for those respective periods.

Conclusion

In summary, for the reasons expressed above the Board 
concludes that the veteran's countable income exceeded the 
applicable MAPRs for the periods from March 1, 2002 through 
February 29, 2004.  The veteran therefore does not meet the 
prerequisite income eligibility requirement for improved 
pension benefits.  As the requirements of law are not met, 
the veteran's claim is denied.

	(CONTINUED ON NEXT PAGE)











ORDER

New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for a 
lung disability.  The benefit sought on appeal remains 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to certification for automotive and adaptive 
equipment or adaptive equipment only is denied.

Entitlement to improved (nonservice-connected) pension is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


